UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1435


TAWANDA BLAIR, on behalf of JDS,

                Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Richard M. Gergel, District Judge.
(8:11-cv-01476-RMG)


Submitted:   June 18, 2012                 Decided:   June 21, 2012


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tawanda Blair, Appellant Pro Se. Marshall Prince, II, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tawanda     Blair       seeks    to    appeal    the    district    court’s

order    upholding      the        Commissioner’s      decision      denying     Blair’s

application for supplemental security income filed on behalf of

her minor child.             The district court referred this case to a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006 & Supp. 2011).            The magistrate judge recommended that the

Commissioner’s decision be upheld and advised Blair that failure

to    file   timely    objections        to   the    recommendation        could   waive

appellate     review     of    a     district      court     order    based    upon     the

recommendation.

             The   timely          filing     of    specific        objections     to     a

magistrate     judge’s        recommendation         is    necessary      to    preserve

appellate review of the substance of that recommendation when

the     parties       have     been      warned      of      the     consequences        of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                           Blair

has waived appellate review by failing to file objections after

receiving proper warning.              Accordingly, we dismiss the appeal.

             We dispense with oral argument because the facts and

legal    contentions         are    adequately      presented       in   the   materials




                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.   The motion to transfer to Atlanta, Georgia, is denied.



                                                                   DISMISSED




                                    3